t c memo united_states tax_court specialty staff inc petitioner v commissioner of internal revenue respondent docket no 9384-11l filed date terrie a hellman an officer for petitioner diane l worland for respondent memorandum opinion ruwe judge this matter is before the court on respondent’s motion for summary_judgment motion pursuant to rule respondent contends that no genuine issue exists as to any material fact and that the determination to maintain a notice_of_federal_tax_lien nftl filed pursuant to sec_6323 should be sustained background at the time the petition was filed petitioner had an indiana mailing address petitioner’s address was subsequently changed to a nevada address on date respondent issued petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing informing petitioner that respondent intended to levy to collect its unpaid employment_tax liability for the tax period ending date and that petitioner could request a hearing with respondent’s appeals_office on date respondent sent petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 advising petitioner that an nftl had been filed with respect to its unpaid 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended employment_tax liability for the tax period ending date and that petitioner could request a hearing with respondent’s appeals_office on date petitioner submitted a form request for a collection_due_process or equivalent_hearing in response to respondent’s two previous notices in which it requested that respondent withdraw the nftl and stated that there has been an error and the damage caused by the error committed by the irs has caused millions in damages no other relief was requested in the form regarding the lien or the proposed levy during a collection_due_process cdp hearing regarding this matter the settlement officer advised petitioner’s president terrie hellman that petitioner did not qualify for a lien discharge or withdrawal because it was not in compliance with deposit requirements and continued to accrue tax_liability for each quarter respondent’s settlement officer reviewed respondent’s records and verified that for every quarter commencing with the fourth quarter of through the first quarter of petitioner had not made timely and adequate amounts of employment_tax deposits for the wages it reported as paid on its form sec_941 employer’s quarterly federal tax returns petitioner did not present any documentation before during or after the cdp hearing to demonstrate that respondent made any miscalculations of its employment_tax liability for the tax period ending date or miscalculations of any other employment_tax period which would affect its correct unpaid employment_tax liability for the tax period ending date petitioner did not submit to respondent’s settlement officer a form_433 collection information statement nor did it submit a proposed installment_agreement or a proposed offer-in-compromise on date respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or determining that respondent followed all legal and procedural requirements in the issuance of the notice_of_levy and the filing of the nftl petitioner timely filed a petition and an amendment to petition with this court discussion summary_judgment is intended to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 a motion for summary_judgment is granted where the pleadings and other materials show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir the burden is on the moving party to demonstrate that no genuine issue as to any material fact remains and that he is entitled to judgment as a matter of law 116_tc_73 in all cases the evidence is viewed in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is required to go beyond the pleadings and by its own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 see also 119_tc_157 115_tc_554 petitioner’s response to respondent’s motion fails to indicate that there is a genuine issue for trial consequently we conclude that there is no issue as to any material fact and that a decision may be rendered as a matter of law if a taxpayer’s underlying liability is properly at issue the court reviews any determination regarding the underlying liability de novo 114_tc_176 petitioner has the burden_of_proof regarding its underlying liability see rule a a taxpayer is precluded from disputing an issue including a challenge to the underlying liability which was not properly raised in the cdp hearing see 129_tc_107 petitioner made no arguments and presented no evidence to bring into doubt the correctness of the underlying tax_liability as calculated by respondent consequently petitioner’s underlying tax_liability is not properly before the court the court reviews administrative determinations by respondent’s office of appeals regarding nonliability issues for abuse_of_discretion 131_tc_197 goza v commissioner t c pincite- the determination of an appeals officer must take into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6320 sec_6330 see also 117_tc_183 the notice_of_determination sets forth the internal revenue service’s verification of compliance with applicable law and administrative procedure and petitioner did not challenge that verification consequently verification under sec_6330 is not at issue a taxpayer may raise in a cdp hearing any relevant issue including challenges to the appropriateness of collection actions and offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise sec_6330 the court will not generally consider such issues reviewable for abuse_of_discretion if they were not raised during the cdp hearing process see giamelli v commissioner t c pincite see also 118_tc_488 the only relief that petitioner sought in the cdp hearing was the withdrawal of the federal_tax_lien in its pleadings petitioner contends that the nftl was prematurely filed petitioner was not instructed to submit a form_433 and was not requested to submit a proposed settlement and respondent’s settlement officer abused her discretion in denying petitioner’s request for withdrawal of the nftl filed with respect to its employment_tax liability for the tax period ending date because withdrawal of the lien would have facilitated collection of petitioner’s tax_liability petitioner contends that the nftl was prematurely filed sec_6321 provides that if any person liable to pay any_tax neglects or refuses to pay the same after demand the tax and any interest additional_amount addition_to_tax or assessable penalty shall be a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to such person the lien imposed by sec_6321 generally arises at the time the assessment is made and continues until the tax_liability is satisfied or becomes unenforceable by reason of lapse of time sec_6322 sec_6320 and sec_6330 establish procedural protections for taxpayers when the commissioner elects to file an nftl under sec_6323 specifically sec_6320 provides that not more than business days after the day an nftl is filed the commissioner is obliged to provide written notice by inter alia certified or registered mail to the taxpayer’s last_known_address informing the taxpayer of his or her right to request an appeals_office hearing during the 30-day period beginning on the day after the 5-day period prescribed in sec_6320 sec_6320 provides that the procedures set forth in sec_6330 d and e generally are applicable in the case of tax_liens a review of the record indicates that the nftl was not prematurely filed and that petitioner received the requisite notices from respondent’s appeals_office petitioner also contends that it was not instructed to submit a form_433 or notified that it could present various collection alternatives at the cdp hearing however petitioner attached to its petition a completed form that indicates petitioner was informed that if it wanted to pursue collection alternatives it was recommended that petitioner submit a completed form 433a individual and or form 433b business as appropriate along with its submission of the hearing request the attached form also identifies various collection alternatives that might be available to a taxpayer in addition petitioner attached to its petition a document entitled irs timeline of events that contributed to the specialty staff inc status as it stands today the document indicates that during date petitioner’s president met with respondent’s revenue_officer at petitioner’s office and that the revenue_officer was provided with all the documents he requested missing petitioner’s forms 433-a and 433-b as petitioner’s president needed to gather a few additional pieces of information to complete those documents thus the record indicates that it is inaccurate for petitioner to contend that it was not made aware of either form_433 or collection alternatives before the cdp hearing took place petitioner failed to provide the settlement officer with the requested financial data and failed to propose either an installment_agreement or an offer-in-compromise additionally petitioner contends that respondent’s settlement officer abused her discretion in denying its request for withdrawal of the lien because withdrawal would have facilitated collection of petitioner’s tax_liability by allowing petitioner access to a potential line of credit petitioner contends that it repeatedly demonstrated that lien withdrawal was the only possibility remaining for respondent to collect taxes yet respondent ignored and continued pursuing illegal collection actions in support petitioner cites 136_tc_178 where we held although the commissioner’s appeals_office has discretion under sec_6325 to determine whether it is in the government’s interest to subordinate a federal_tax_lien it appears that the settlement officer’s refusal to consider petitioner’s request to subordinate the lien was based on an error of law the settlement officer erroneously concluded that the federal_tax_lien was already subordinated to a line of credit to the extent it was based upon an error of law his determination constitutes an abuse_of_discretion see 121_tc_111 that case is clearly distinguishable from the case before us there we found an abuse_of_discretion where a settlement officer refused to consider the merits of the taxpayer’s lien subordination request solely on the basis of his erroneous conclusion of law regarding the priority of a federal_tax_lien against a security_interest held by a third party furthermore because we held that the federal_tax_lien could have been subordinated and that the commissioner’s settlement officer committed an error of law the court did not reach the question of whether he 2petitioner did not provide any specific information regarding a potential line of credit abused his discretion by refusing to withdraw the nftl alessio azzari inc v commissioner t c pincite in the case before us respondent’s settlement officer did not similarly fail to consider petitioner’s request instead the settlement officer took into consideration petitioner’s continued failure to comply with its deposit requirements and its continuing accrual of significant unpaid employment_tax liabilities and determined that lien withdrawal would be inappropriate this court has previously held that a taxpayer’s history of noncompliance as well as its failure to be in current compliance with its federal_income_tax liabilities is a valid basis for the commissioner’s rejection of alternatives to collection martino v commissioner tcmemo_2009_43 londono v commissioner tcmemo_2003_99 in addition to petitioner’s noncompliance issues respondent’s settlement officer also considered its failure to raise specific issues regarding the propriety of the filing of the nftl and its failure to propose any collection alternatives other than lien withdrawal on the basis of those considerations the settlement officer arrived at her determination to deny petitioner’s request consequently we find that the settlement officer’s exercise of discretion was not arbitrary capricious or without foundation in fact or law as a result we hold that respondent’s settlement officer did not abuse her discretion in sustaining the filing of the nftl and in determining that the proposed levy action balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary to reflect the foregoing an appropriate order will be issued granting respondent’s motion and decision will be entered for respondent
